Citation Nr: 1623903	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of amputation of the left 2nd and 3rd toes with plantar and posterior calcaneus spurs.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of amputation of the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran had active service from October 1963 to January 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board hearing concerning the issues on appeal was scheduled for September 10, 2014.  In September 2014 correspondence and in the Veteran's representative's May 2016 Informal Hearing Presentation it was indicated that due to a misunderstanding concerning communication with VA, the Veteran did not attend the September 2014 Board hearing and requested that another Board hearing be rescheduled.  The Board finds that good cause has been provided as to the request to reschedule the September 2014 Board video hearing.  Therefore, the Veteran should be allowed another opportunity to provide testimony as to the issues on appeal at a Board hearing.  38 C.F.R. § 20.704(d) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Board hearing.  Notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




